— Judgment unanimously reversed, as a matter of discretion in the interest of justice, and new trial granted. Memorandum: Defendant appeals from a judgment convicting her of second degree assault, third degree escape, resisting arrest and disorderly conduct. She asserts that numerous errors were made at trial. We agree and find that although the errors considered individually do not warrant reversal, their cumulative effect denied defendant a fair trial (see, People v Shanis, 36 NY2d 697, 699; People v Keller, 67 AD2d 153, 159). (Appeal from judgment of Oswego County Court, Hurlbutt, J. — assault, second degree, and other offenses.) Present — Callahan, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.